DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 10-15 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a personal sonar system.  Each independent has unique distinct feature “a system to be worn on a body of a user, a controller coupled with at least one acoustic transmitter and at least two acoustic receivers, wherein the controller identifies physical object within the environment by triangulating a plurality of locations of the physical object using the return ultrasonic signals originating from the same acoustic transmitter at the same time and adjust for a difference between the signals of transmitter and the return signals based on known spacing between the at least two receivers and each of the at least two receivers and the transmitter, the controller comprises a noise management module for filtering ambient acoustic signals while providing the spatialized audio output, wherein the noise management module is configured to increase a sound pressure level (SPL) of the ambient acoustic signals in response to a detected frequency of the ambient acoustic signals corresponding with an alarm or other high-important alert, and decrease the SPL of the ambient acoustic signals in response to the detected frequency of ambient acoustic signals corresponding with background noise” in combination with the manner claimed.  The closed prior art(s) Kohn [US 10,535,280] discloses a worn personal acoustic object detection system comprises a plurality of sensors detecting direction and distance of the object in an environment, Kay [US 4,310903] discloses a plurality of receivers for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON M TANG/Examiner, Art Unit 2685                                                 

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685